Order entered May 5, 2020




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-20-00478-CV

         ROCKWELL DEBT FREE PROPERTIES, INC. F/K/A
    INVESTMENT PROPERTY SOLUTIONS, INC., ET AL., Appellants

                                         V.

                          ANNE D. KERN, ET AL., Appellees

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-04983-2019

                                      ORDER

      The clerk’s record is overdue. On May 1, 2020, appellants provided written
verification that they have paid the fee for the clerk’s record. Accordingly, we
ORDER Lynne Finley, Collin County District Clerk, to file the clerk’s record
within ten days of the date of this order.
      We DIRECT the Clerk of this Court to send a copy of this order to Ms.
Finley and all parties.
                                              /s/   BILL WHITEHILL
                                                    JUSTICE